Exhibit 10.2

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is adopted,
executed and agreed to as of this 29th day of October, 2019 (the “Effective
Date”), between MRC Global Inc., a Delaware corporation (“Company”), and Daniel
J. Churay (the “Executive”), which are referred to as the parties to this
Amendment.

WHEREAS, the parties previously entered into that certain Employment Agreement
dated February 18, 2014 (including any and all exhibits and other attachments
thereto, the “Employment Agreement”); and

WHEREAS, the parties desire and deem it to be in their respective best interests
to amend the Employment Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Amendment, and other valid consideration, the
sufficiency of which the parties acknowledge, the parties agree to amend the
Employment Agreement as follows:

ARTICLE I

AMENDMENTS TO EMPLOYMENT AGREEMENT

The Employment Agreement is amended by:

 

  (1)

Deleting 1.1 in its entirety and substituting in its place the following:

“Term. The Company agrees to employ the Executive, and the Executive agrees to
be employed by the Company, in each case, pursuant to this Agreement, for a
period commencing on the Effective Date and ending on the earlier of:

(i)    February 18, 2021 (the “Target Date”) and

(ii)    the termination of the Executive’s employment in accordance with
Section 3 (the “Term”).”

 

  (2)

Adding a new Section 2.7 that reads as follows:

“Retirement. If Executive remains employed by the Company on or after the Target
Date, the Company terminates Executive’s employment other than for Cause, death
or Disability prior to the Target Date or the Executive terminates employment
for Good Reason prior to the Target Date, Executive shall be deemed “Retired”
and to have satisfied any requirement that the Participant’s age plus years of
service equal to at least 80 for the purposes of any equity award agreement
granted pursuant to the Company’s 2011 Omnibus Incentive Plan, as amended,
including (without limitation) any Restricted Stock Award Agreement, Restricted
Stock Unit Award Agreement, Performance Share Unit Award Agreement or Stock
Option Agreement and Executive shall be entitled to continued vesting pursuant
to the retirement provisions of each such agreement and any requirement under
the award agreement that Executive must remain employed with the Company for any
period of time prior to such Retirement for

 

-1-



--------------------------------------------------------------------------------

the award to vest will be waived; provided, that in the case of any Performance
Share Unit Award Agreement the amount payable under the award shall be prorated
as provided in the provision concerning “Termination under an Employment
Agreement” set forth in Section 5.4 of the applicable Performance Share Unit
Award Agreement (notwithstanding the provisions in the “Retirement” provision of
the award set forth in Section 5.3) and in the case of any Restricted Stock Unit
Award Agreement the amount payable under the award shall be payable within 30
days following the date the award becomes vested. Notwithstanding the foregoing
in this Section 2.7, Executive shall only be entitled to the retirement
treatment that this Section 2.7 provides if Executive meets the Company’s Equity
Ownership Guidelines measured as of the Target Date; provided, that this
requirement only applies if Executive’s employment is not otherwise terminated
prior to the Target Date.”

ARTICLE II

MISCELLANEOUS

This Amendment is incorporated into and is a part of the Employment Agreement.
Except to the extent modified by this Amendment, the Employment Agreement shall
continue in full force and effect in accordance with its provisions.

This Amendment shall be construed and enforced in accordance with, and the
rights and obligations of the parties shall be governed by, the laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument. This Amendment may be delivered through the means
of email delivery of a portable document format (.pdf) file or similar
transmission of the signed Amendment.

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the Effective Date.

 

MRC GLOBAL INC. By:  

 

  Andrew R. Lane   President & CEO

 

Daniel J. Churay

 

-2-